ORDER

PER CURIAM
• Thomas Brooks (“Movant”) appeals from the motion court’s denial, without an evidentiary hearing, of his Rule 24.035 motion for post-conviction relief. He was sentenced to a total of 18 years of imprisonment. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose - would be served by a written opinion. However, the parties have been furnished with' a memorandum for their information' only, setting' forth- the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).